Citation Nr: 1121236	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  05-04 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as secondary to Agent Orange.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The matter was previously before the Board in February 2007 and April 2009.  The Board remanded the case for additional development.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for diabetes mellitus, claimed as secondary to Agent Orange, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 1981 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.

2.  Evidence received since the July 1981 rating decision does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The July 1981 rating decision, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), 38 C.F.R. § 20.300 (2010).

2.  Evidence received subsequent to the July 1981 decision, with respect to service connection for bilateral hearing loss, is not new and material; the claim for service connection for bilateral hearing loss, is therefore not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010), 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. New and Material Evidence

The RO originally considered and denied the Veteran's claim for service connection for bilateral hearing loss in July 1981.  At that time, his claim was denied due to the fact that hearing loss was not shown by the evidence of record.  The Veteran did not perfect an appeal to that decision.  Therefore, the July 1981 rating decision is final.  See 38 U.S.C.A. § 7105.

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss became manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

The Board further notes that prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the most recent final decision, in July 1981, included service treatment records and a March 1981 VA examination report.  Since the prior final denial, new evidence has been added to his claims file.  The Veteran's file now contains additional private treatment reports and the Veteran's service personnel records.  The private treatment reports and service personnel records do not reflect a diagnosis of bilateral hearing loss.  

As an initial matter, the Board notes that, notwithstanding the requirement to submit new and material evidence, VA will reconsider a claim if VA receives relevant official service department records that existed but were not in the file when VA first decided the claim.  38 C.F.R. § 3.156(c)(1).  In this case, VA received the Veteran's service personnel records in 2003.  This does not, however, mandate that his hearing loss claim be reconsidered, as the personnel records were not relevant to this claim.  See, e.g., Golz v. Shinseki, 590 F.3d 1317, 1321 (2010), citing Black's Law Dictionary 1316 (8th ed. 2004) (defining "relevant" as "[l]ogically connected and tending to prove or disprove a matter in issue; having appreciable probative value-that is, rationally tending to persuade people of the probability or possibility of some alleged fact"); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence").  In the factual circumstances of this case, the personnel records contain no information that would tend to prove the matter at issue, which is whether the Veteran has hearing loss.  

As noted above, the Veteran's claim for service connection was originally denied in July 1981 because hearing loss was not shown by the evidence of record.

As such, the additional private medical reports and the Veteran's service personnel records are new, in that they were not of record at the time of the prior, final denial in July 1981.  However, the Board finds that the new evidence of record is not material as to the issue on appeal, in that by itself or when considered with previous evidence of record, the additional evidence does not indicate a current diagnosis of hearing loss in accordance with 38 C.F.R. § 3.385, nor a possible nexus between any current hearing loss disability and the Veteran's period of active service.  In fact, the new evidence is completely devoid of any mention of hearing loss.

Furthermore, this evidence, when considered with the evidence already associated with the claims folder, does not raise a reasonable possibility of substantiating the claim.  Therefore, with regard for the Veteran's claim for entitlement to service connection for bilateral hearing loss, new and material evidence has not been received since the RO's July 1981 decision, and the Veteran's claim is therefore not reopened.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2010).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2003.  

Additionally, in March 2007, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In any event, since the Board concludes above that the claim for service connection for bilateral hearing loss is not reopened, any questions as to the appropriate disability ratings and effective dates to be assigned are rendered moot.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with the VCAA with regard to new and material evidence.  Following two Board remands, adequate Kent notice was provided prior to the February 2010 Supplemental Statement of the Case (SSOC).  The Board notes that the April 2009 letter noted which types of evidence would qualify as "new and material," and listed the appropriate issue currently on appeal.  The letter also informed the Veteran as to the reason for the prior denial of his service connection claim.

Although notice was received after the initial denial of the Veteran's claim, the Court and the Federal Circuit have clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then readjudicate the claim, such that the essential fairness of the adjudication - as a whole - is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Further, the claimant's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  However, the Board notes that new and material evidence must be presented with which to reopen any previously denied claims, before VA has a duty to provide an examination or medical opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(C)(iii).  Because the Board has determined, de novo, that new and material evidence has not been received, a VA examination is not necessary prior to adjudication.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence has not been received sufficient to reopen a claim of entitlement to service connection for hearing loss.


REMAND

In May 2009, the Veteran submitted a release for VA to request his records for treatment he had received from Ironbridge Diabetes and Endocrinology Services, LLC.  It does not appear that the RO ever attempted to request these records.  As these records are not in the claims file, the AMC/RO should attempt to obtain these records.  38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following actions:

1.  Request records from Ironbridge Diabetes and Endocrinology Services, LLC, and, if this request is unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.  Additionally, request the Veteran identify any other medical care providers not yet of record, either VA or private, who have treated his diabetes mellitus since service separation.  Any medical records subsequently identified by the Veteran must be obtained and associated with the record.  

2.  After completion of the foregoing, the RO should readjudicate the claim of service connection for diabetes mellitus.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


